Luke, J.
1. The right to open and conclude the argument to a jury is an important legal right, and if it" be improperly denied, its denial demands the grant of a new trial. In order for the defendant to obtain this legal right where a prima facie case for the plaintiff is admitted, it must be shown that the right was claimed before the testimony upon both sides had closed. See Jones v. Fourth National Bank, 20 Ga. App. 219 (1) (92 S. E. 964), and cases cited. In this case it was not *251error to deny to the defendant the right to open and conclude the argument to the jury.
Decided January 28, 1921.
Trover; from city court of Savannah — Judge Rourke. May 22, 1920.
Robert L. Golding, H. Mercer Jordan, for plaintiff in error.
Bouhan & Herzog, contra.
2 . There is no error of law that requires a reversal of the judgment overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.